Citation Nr: 1800620	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for PTSD (posttraumatic stress disorder) with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1992. 

This case is before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2017, the Veteran testified before the undersigned Veterans Law Judge by Video Conference hearing.  A hearing transcript is associated with the file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the delay, it finds that a remand is needed prior to adjudication of the Veteran's claim.

The Veteran seeks service connection for PTSD.  The evidence of record shows that the Veteran was diagnosed with PTSD by a private counselor at CUBE in March 2013.  The claims file includes a letter in which the counselor opined that the Veteran's PTSD was related to his service in Iraq.  Also in this letter was a line-by-line analysis of whether the Veteran met the DSM-IV criteria for PTSD.  Additionally, the letter stated that the Veteran had been receiving treatment for his PTSD through CUBE since September 2012.  This treatment included monthly PTSD counseling and long-term counseling.  However, the record does not include any treatment records detailing the Veteran's treatment for PTSD with CUBE from September 2012 to present.  

A month after the March 2013 letter, an April 2013 VA examination conducted by a staff psychiatrist at the VA resulted in a determination that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV criteria.  However, the examiner diagnosed the Veteran with an anxiety disorder.  The physician went on to opine that the cause of the Veteran's disorder is not at least as likely as not related to his service, but, instead, it was stress secondary to his stressful relationship with his ex-wife and overall discontent with his life.

While the Board acknowledges that the Veteran has submitted a diagnosis of PTSD from a private counselor at CUBE, the counselor did not provide an adequate explanation as to how he came to this finding.  There was no mention of a review of the Veteran's service records or prior medical records.  Moreover, the claims file does not contain the relevant treatment records from the Veteran's counseling with CUBE.  

While the VA examination was only a month after the March 2013 CUBE diagnosis, the VA medical opinion did not address the favorable medical evidence showing that the Veteran was diagnosed with PTSD by a private counselor.  Nor did the VA medical opinion discuss whether the private opinion's analysis using the DSM-IV criteria met the standards of 38 C.F.R. § 4.125.  Therefore, the VA medical opinion is inadequate.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that a remand is required for the Veteran's claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain updated relevant treatment records and associate them with the claims file to the extent possible; this should include the treatment records for the Veteran's counseling he received from CUBE beginning in September 2012. 

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD using the DSM-IV or DSM-V criteria at any time since 2012 even if not found on the current examination.  The examiner must provide an opinion as to whether it is as likely as not that the Veteran has PTSD which was etiologically linked to his active duty service.  

The examiner should address the favorable opinion provided by the private counselor from CUBE in March 2013 and discuss whether the counselor's analysis of the Veteran's PTSD under the DSM-IV criteria meets the obligations of 38 C.F.R. § 4.125.  The examiner should also address the results of the April 2013 VA examination.

The examiner should provide reasons for all opinions.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



